Marston, C. J.
The judgment of the circuit court must be affirmed with costs. It appears from the return of the justice to the writ of certiorari, that he issued the writ of replevin before any bond had been filed with and approved by him; and his approval- on the following day, after an additional surety had signed, if such could be called an approval, was under a misapprehension of the facts. The statute, § 5294, would not prevent the defendant from taking exceptions to sureties signing under ■such circumstances.
The other Justices concurred..